UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5102


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SEAN DARNELL FOWLKES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:10-cr-00332-CCB-1)


Submitted:   July 24, 2012                 Decided:   August 29, 2012


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew R. Szekely, LAWLOR & ENGLERT, LLC, Greenbelt, Maryland,
for Appellant. Rod J. Rosenstein, United States Attorney,
Michael C. Hanlon, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sean Darnell Fowlkes was convicted of possession of a

firearm and ammunition by a convicted felon, 18 U.S.C. § 922(g)

(2006), and sentenced to sixty months in prison.                      He now appeals

his sentence, claiming that it is substantively unreasonable.

We affirm.

               Fowlkes’ advisory Guidelines range was 41-51 months.

The district court gave a lengthy explanation for imposing the

variance sentence          of   sixty     months.      Among   other       things,   the

court mentioned the serious nature of the offense and observed

that Fowlkes possessed the gun and ammunition “within a couple

of    years”    of   his    release     on   parole    from    a    state    sentence.

Additionally,        the    court   was    troubled    by    Fowlkes’      significant

criminal record, which included drug possession, battery, and

assault.       Finally, the court expressed its concern that Fowlkes

had   demonstrated         no   remorse    or    acceptance    of    responsibility.

The court concluded that a sixty-month sentence was necessary to

deter future criminal behavior and to protect the public.

               We review a sentence for reasonableness, applying a

deferential       abuse-of-discretion            standard.          Gall    v.   United

States, 552 U.S. 38, 51 (2007).                  This review requires evaluation

of both the procedural and substantive reasonableness of the

sentence.       United States v. Lynn, 592 F.3d 572, 575 (4th Cir.



                                             2
2010).     Fowlkes does not challenge the procedural reasonableness

of his sentence.

            In      evaluating           a         sentence        for         substantive

reasonableness, we consider “whether the sentence was reasonable

— i.e., whether the [d]istrict [j]udge abused [her] discretion

in determining that the [18 U.S.C.] § 3553(a) [(2006)] factors

supported [the sentence] and justified a substantial deviation

from the Guidelines range.”             Gall, 552 U.S. at 56.                 The analysis

requires     us   to     “take     into       account       the     totality        of    the

circumstances, including the extent of any variance from the

Guidelines range.”       Id. at 51.

            We conclude that the district court did not abuse its

discretion in imposing a variance sentence of sixty months.                               The

court    properly      considered       and       fully    explained       its     decision

pursuant     to   the    § 3553(a)           factors,      relying        especially      on

§ 3553(a)(1)      (nature    and     circumstances            of    the       offense     and

history and characteristics of the defendant).                             As the court

stated,    the    offense   was     serious,         Fowlkes       had    a    significant

criminal     record,      and      he        had     demonstrated             no   remorse.

Additionally, the court recognized the need to both protect the

public,    § 3553(a)(2)(C),        and       deter     criminal      conduct        in    the

future,    § 3553(a)(2)(B).         We        reject      Fowlkes’       claim     that   his

sentence is unreasonable because several of the factors upon

which the district court relied were already taken into account

                                              3
by his criminal history score.                   Sister circuits have rejected

similar    arguments.         See   United       States     v.     Williams,          526 F.3d
1312, 1323-24 (11th Cir. 2008); United States v. Williams, 517
F.3d 801, 809 (5th Cir. 2008).

            We accordingly affirm.               Fowlkes’ motions to file a pro

se supplemental brief and an amendment to that brief, to place

case in abeyance, and to relieve counsel are denied.                              Counsel’s

motion to withdraw is denied at this time.                         This court requires

that    counsel    inform      Fowlkes,         in    writing,      of    his     right       to

petition    the   Supreme      Court   of       the    United      States       for    further

review.     If    Fowlkes      requests     that       a   petition       be    filed,       but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this    court         for   leave    to    withdraw          from

representation.      Counsel’s motion must state that a copy thereof

was served on Fowlkes.

            We dispense with oral argument because the facts and

legal    contentions     are     adequately           presented      in     the       material

before    the    court   and    argument        would      not   aid      the    decisional

process.

                                                                                      AFFIRMED




                                            4